DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
The amendment filed on October 11, 2021 has been entered.
	Claims 21-40 are pending.
	Claim 25 has been amended.
	Claims 21-40 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Oksanen (US 2016/0112488 A1, hereinafter referred to as Oksanen) in view of Higgins et al. (US 2019/0124123 A1, hereinafter referred to as Higgins).
Regarding Claims 21, 38, and 39,
Oksanen teaches:
“An apparatus, comprising: at least one processor; and at least one memory including a set of instructions; wherein the set of instructions is configured to, when executed by the at least one processor” (paragraph [0056]). 
“A non-transitory computer-readable medium storing instructions which, when executed by an apparatus” (paragraph [0056]).
support(ing), by a communication device over a session layer protocol at a session layer, communication of a data stream of a communication protocol of a communication protocol layer” (paragraphs [0023], [0029]; fig. 1, elements 10, 17, 20).
[A communication session between the devices includes data communicated between the client device 10 and the server device 20 ([0023]).  Link 17 is provided on the data link layer of the seven-layer Open Systems Interconnection (OSI) model of computer networking; the data link layer, which is used for data transfers between adjacent network nodes in a wide area network or between nodes on the same local area network segment, is provided on layer 2 of the OSI model, and thus the protocol can be a lower layer protocol than the protocol used for the communication sessions between devices 10 and 20 ([0029]).]
Oksanen does not specifically teach:
“wherein the communication protocol layer is below the session layer.”
Higgins teaches:
“wherein the communication protocol layer is below the session layer” (paragraph [0003]).  [One model for a network communication protocol stack is the Open Systems Interconnection (OSI) model, which defines seven layers of different protocols that cooperatively enable communication over a network arranged in the following order: Physical (1), Data Link (2), Network (3), Transport (4), Session (5), Presentation (6), and Application (7).]  (NOTE:  The specification defines the communication protocol layer as including “at least one of a transport layer, a network layer, or a data link layer” (see specification, page 1, Summary paragraph).  In the OSI model, which is used in the communication protocol layer,” i.e. transport, network, and data link layers, are “below the session layer.”) 
Because both Oksanen and Higgins teach systems for communication between devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Oksanen disclosure, the distinct definition of the OSI model, as taught by Higgins; and such inclusion would have increased the understanding of how the layers in the model are used in the invention, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 22,
Oksanen in view of Higgins teaches all the limitations of parent Claim 21.
Oksanen teaches:
“wherein the communication protocol layer includes at least one of a transport layer, a network layer, or a data link layer” (paragraph [0029] ; fig. 1, elements 10, 20).  [The protocol used for the communication sessions protocol between devices 10 and 20 can be a lower layer protocol, and is typically the data link layer, which is used for data transfers between adjacent network nodes.]
Regarding Claim 23,
Oksanen in view of Higgins teaches all the limitations of parent Claim 21.
Oksanen teaches:
support, by the communication device, negotiation of a set of communication protocols to be supported on the session layer protocol” (paragraphs [0025], [0029]).  [Different network arrangements and modes are possible ([0025]).  The data link layer is concerned with local delivery of frames between devices, and the various data link protocols are the Ethernet for local area networks (multi-node), the Point-to-Point Protocol (PPP), High-Level Data Link Control (HDLC) and Advanced Data Communication Control Procedures (ADCCP) for point-to-point (dual-node) connections ([0029]).]  (NOTE: Depending on the type of session and connection required, the data link protocol must be chosen or “negotiation of a set of communication protocols to be supported on the session layer protocol” must occur.)
Regarding Claim 24,
Oksanen in view of Higgins teaches all the limitations of parent Claim 23.
Oksanen does not specifically teach:
“send, from the communication device toward a second communication device, a message including an indication of a set of communication protocols supported by the communication device at the session layer.”
Higgins teaches:
“send, from the communication device toward a second communication device, a message including an indication of a set of communication protocols supported by the communication device at the session layer” (paragraph [0148]).  [If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a ClientHello message, which includes various specifications in clear-text such as, protocol version.]  
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 25,
Oksanen in view of Higgins teaches all the limitations of parent Claim 24.
Oksanen does not specifically teach:
“wherein the indication of the set of communication protocols supported by the communication device at the session layer includes a tuple including an indication of a communication protocol layer supported by the communication device at the session layer and a list of communication protocols supported by the communication device at the communication protocol layer supported by the communication device at the session layer.”
Higgins teaches:
“wherein the indication of the set of communication protocols supported by the communication device at the session layer includes a tuple including an indication of a communication protocol layer supported by the communication device at the session layer and a list of communication protocols supported by the communication device at the communication protocol layer supported by the communication device at the session layer” (paragraphs [0148], [0150], [0155], [0162]).  [If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a ClientHello message, which includes various specifications such as, the protocol version and a list of supported cipher suites ([0148]).  In one or more of the various embodiments, the client may start a handshake for a secure connection ([0150]). The client and server are considered to have completed the secure handshake and established a secure communication session, making subsequent communication between the client and server cryptographically secured ([0155]).  Information from a data store can be indexed or keyed to information, such as tuple information, or the like, that is associated with the network flows comprising the secure connection ([0162]).]  (NOTE: The client and server being in a session is equivalent to the “communication device at the session layer,” the list of supported cipher suites to the “list of communication protocols support by the communication device,” and information is included in the “tuple.”) 
Because both Oksanen and Higgins teach systems for communication between devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Oksanen disclosure, the ability to provide the protocol list and other information for conducting the session, as taught by Higgins; and such inclusion would have increased the efficiency of the network operations, and would have been consistent with the rationale of combining prior art elements according to known KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 26,
Oksanen in view of Higgins teaches all the limitations of parent Claim 24.
Oksanen does not specifically teach:
“wherein the session layer protocol includes a Transport Layer Security (TLS) protocol, wherein the message includes a TLS handshake message.”
Higgins teaches:
“wherein the session layer protocol includes a Transport Layer Security (TLS) protocol, wherein the message includes a TLS handshake message” (paragraph [0148], [0150]).  [If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a ClientHello message ([0148]).  The client starts with a handshake for a secure connection ([0150]).]  
Because both Oksanen and Higgins teach systems for communication between devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Oksanen disclosure, the ability to send the appropriate protocol for conducting the session, as taught by Higgins; and such inclusion would have increased the understanding of how the layers in the model are used in the invention, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 27,
Oksanen in view of Higgins teaches all the limitations of parent Claim 23.
Oksanen does not specifically teach:
“receive, by the communication device from a second communication device, a message including an indication of a set of communication protocols supported by the second communication device at the session layer.”
“select, by the communication device based on an indication of a set of communication protocols supported by the communication device at the session layer and based on the indication of the set of communication protocols supported by the second communication device at the session layer, the set of communication protocols to be supported on the session layer protocol.”
Higgins teaches:
“receive, by the communication device from a second communication device, a message including an indication of a set of communication protocols supported by the second communication device at the session layer” (paragraph [0148]).  [If the client and server are using Transport Layer Security (TLS), after a TCP connection is established, the client sends a ClientHello message which includes a list of supported cipher suites.]  (NOTE: The list of supported cipher suites is equivalent to the “set of communication protocols supported by the second communication device,” and the server being in session with the client to the “second communication device at the session layer.”)
select, by the communication device based on an indication of a set of communication protocols supported by the communication device at the session layer and based on the indication of the set of communication protocols supported by the second communication device at the session layer, the set of communication protocols to be supported on the session layer protocol” (paragraph [0151]).  [If the client and server are using TLS, the server may be arranged to respond with a selected protocol version, cipher suite, its verifiable certificate, or the like, depending on the values included in the client's handshake information.]
Because both Oksanen and Higgins teach systems for communication between devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Oksanen disclosure, the ability to send the appropriate protocol for conducting the session, as taught by Higgins; and such inclusion would have increased the understanding of how the layers in the model are used in the invention, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 28,
Oksanen in view of Higgins teaches all the limitations of parent Claim 23.
Oksanen teaches:
“support, by the communication device over the session layer protocol of the session layer, communication of a packet of the session layer protocol that includes a packet of the data stream” (paragraphs [0023], [0020]).  [A communication session occurs between client device 10 and server device 20 in a data flow ([0023]). The system provides information of at least one stream of data based on use of a lower layer protocol control information field of another stream of data, in accordance with a protocol in a data flow routed through a network entity ([0020]).]   (NOTE: Packets are the components of the data flow.)
Regarding Claim 29,
Oksanen in view of Higgins teaches all the limitations of parent Claim 28.
Oksanen teaches:
“wherein the packet of the data stream includes a payload including data of the data stream, wherein the packet of the data stream includes a header including an indication of the communication protocol layer of the data stream, an indication of the communication protocol of the data stream, and a stream identifier of the data stream” (paragraphs [0020], [0013], [0036]).  [At least two streams of data in respective channels are multiplexed in accordance with a protocol in a data flow routed through a network entity, and information for enabling analysis or other processing of the multiplexed data is included in a header field of a stream of data generated in accordance with a second, lower level protocol ([0020]).  An intermediate entity captures the at least one first stream of data, sends the generated second data stream to a data analyser entity with information identifying the at least one first data stream being encoded in the predefined control information field, and stores the information in a database for the first data stream ([0013]).  A determined stream is encoded in headers 
Regarding Claim 30,
Oksanen in view of Higgins teaches all the limitations of parent Claim 28.
Oksanen teaches:
“wherein the session layer protocol includes a Transport Layer Security (TLS) protocol, wherein the packet of the data stream is transported using a TLS Frame” (paragraph [0031]).  [Multiplexed encrypted protocols can be provided based on Multiplexed Transport Layer Security (MTLS) protocol where several channels are multiplexed in one TLS session.]  (NOTE: The data is multiplexed over frames of the data stream.)
Oksanen does not specifically teach:
“wherein the packet of the session layer protocol includes a TLS Record.”
Higgins teaches:
“wherein the packet of the session layer protocol includes a TLS Record,” (paragraph [0138], [0139]).  [Secret sharing engine may be arranged to compute one or more CRCs, hash values, sequence numbers, packet/message sizes, or the like, for the handshake traffic or other secure traffic before the encrypted key information is added to the secure session traffic or handshake traffic ([0138]).  The secrets sharing engine on the client computer is arranged to provide one or more special purpose TLS record packets that might include encrypted key information and after the monitor detects the special purpose TLS record packet, the key information may be obtained and the 
Because both Oksanen and Higgins teach systems for communication between devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Oksanen disclosure, the ability to include a TLS record when  conducting a secure session, as taught by Higgins; and such inclusion would have increased the security of the session by allowing key information to be removed from the communication, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 31,
Oksanen in view of Higgins teaches all the limitations of parent Claim 21.
Oksanen teaches:
“send, by the communication device over the session layer protocol of the session layer, a packet of the session layer protocol that includes a packet of the data stream” (paragraphs [0023], [0020], [0031]; fig. 1, elements 10, 20).  [A communication session between the devices includes data communicated between the client device 10 and the server device 20 ([0023]).  At least two streams of data in respective channels are multiplexed in accordance with a protocol in a data flow routed through a network entity ([0020]).  Packets belonging to different data channels are multiplexed into a data flow between the client device 10 and the server device 20 
Regarding Claim 32,
Oksanen in view of Higgins teaches all the limitations of parent Claim 21.
Oksanen teaches:
“receive, by the communication device over the session layer protocol of the session layer, a packet of the session layer protocol that includes a packet of the data stream, wherein the packet of the data stream includes a payload including data of the data stream” (paragraphs [0023], [0020], [0031]; fig. 1, elements 10, 20).  [A communication session between the devices includes data communicated between the client device 10 and the server device 20 ([0023]).  At least two streams of data in respective channels are multiplexed in accordance with a protocol in a data flow routed through a network entity ([0020]).  Packets belonging to different data channels are multiplexed into a data flow between the client device 10 and the server device 20 ([0032]).]   (NOTE: When data is sent by one client-server device during the multiplexing, it is received by the other, and the data flow is equivalent to the “data stream” with the data within the stream as the “payload.”)
“wherein the packet of the data stream includes a header including an indication of the communication protocol layer of the data stream, an indication of the communication protocol of the data stream, and a stream identifier of the data stream” (paragraphs [0020], [0013], [0036]).  [At least two streams of data in respective channels are multiplexed in accordance with a protocol in a data flow routed through a network entity, and information for enabling analysis or other processing of the multiplexed data is included in a header field of a stream of data generated in accordance with a second, lower level protocol ([0020]).  An intermediate entity  
“retrieve, based on identification of the data of the data stream based on the indication of the communication protocol layer of the data stream, the indication of the communication protocol of the data stream, and the stream identifier of the data stream, the data of the data stream” (paragraphs [0013], [0035]).  [An intermediate entity captures the at least one first stream of data, sends the generated second data stream to a data analyser entity with information identifying the at least one first data stream being encoded in the predefined control information field, and stores the information in a database for the first data stream ([0013]).  The intermediate data processing entity can provide information distinguishing between the different streams of data in a multiplexed data flow and/or other information associated with the at least one captured stream of data for use in analysis of data communicated in a multiplexed stream; the determining can comprise capturing at least one stream of data that is multiplexed in a data flow flowing through the intermediate entity in accordance with a first protocol.]   (NOTE: In order for the data to be analyzed, it must be “retrieved.”)
Regarding Claim 33,
Oksanen in view of Higgins teaches all the limitations of parent Claim 21.
Oksanen teaches:
support, by the communication device over the session layer protocol, communication of a second data stream” (paragraph [0020]).  [At least two streams of data in respective channels are multiplexed in accordance with a protocol in a data flow routed through a network entity ([0020]).
Regarding Claim 34,
Oksanen in view of Higgins teaches all the limitations of parent Claim 33.
Oksanen teaches:
“wherein the second data stream uses the communication protocol of the communication protocol layer” (paragraph [0020]).  [At least two streams of data in respective channels are multiplexed in accordance with a protocol in a data flow routed through a network entity ([0020]). 
Regarding Claim 35,
Oksanen in view of Higgins teaches all the limitations of parent Claim 33.
Oksanen teaches:
“wherein the second data stream uses the communication protocol of the communication protocol layer” (paragraph [0020]).  [At least two streams of data in respective channels are multiplexed in accordance with a protocol in a data flow routed through a network entity ([0020]).
Regarding Claim 36,
Oksanen in view of Higgins teaches all the limitations of parent Claim 33.
Oksanen teaches:
“wherein the second data stream uses a second communication protocol of the communication protocol layer” (paragraphs [0025], [0029]).  [Different network 
Regarding Claim 37,
Oksanen in view of Higgins teaches all the limitations of parent Claim 33.
Oksanen does not specifically teach:
“wherein the second communication protocol layer includes one of an application layer, a transport layer, a network layer, or a data link layer.”
Higgins teaches:
“wherein the second communication protocol layer includes one of an application layer, a transport layer, a network layer, or a data link layer” (paragraphs [0003], [0004], [0026]).  [One model for a network communication protocol stack is the Open Systems Interconnection (OSI) model, which defines seven layers of different protocols that cooperatively enable communication over a network arranged in the following order: Physical (1), Data Link (2), Network (3), Transport (4), Session (5), Presentation (6), and Application (7) ([0003]).  The TCP/IP model is similar to the OSI model except that it defines four layers instead of seven: Link (1), Internet (2), Transport (3), and Application (4) ([0004]).  A transport layer virtual circuit protocol such as the TCP protocol can deliver packets of data in order although the lower layer switching is connectionless; alternatively, the virtual circuit connection may be established in a datalink layer or network layer switching mode, where all data packets belonging to the 
Because both Oksanen and Higgins teach systems for communication between devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Oksanen disclosure, the use of many possible layers within the communication protocol, as taught by Higgins; and such inclusion would have increased the flexibility of the network, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 40 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oksanen (US 2016/0112488 A1, hereinafter referred to as Oksanen).
Regarding Claim 40,
Oksanen teaches:
An apparatus, comprising: at least one processor; and at least one memory including a set of instructions; wherein the set of instructions is configured to, when executed by the at least one processor” (paragraph [0056]). 
“support, by a communication device over a session layer protocol at a session layer, multiplexing of a set of data streams” (paragraphs [0023], [0020]; fig. 1, elements 10, 20).  [A communication session between the devices includes data communicated between the client device 10 and the server device 20 ([0023]).  At least two streams of data in respective channels are multiplexed in accordance with a protocol in a data flow routed through a network entity ([0020]).]

Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive. 
Regarding the Claim 25 objection, Applicant argues as follows:
Claim 25 is objected to for an informality due to a typographical error. The
objection is traversed.

Applicant, as suggested by the Examiner, has herein amended claim 25 to correct
the typographical error.

Therefore, Applicant respectfully requests that the objection be withdrawn.
The argument is persuasive and the objection has been withdrawn.
Regarding the rejections under 35 U.S.C. 103, Applicant argues as follows:
Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Oksanen and Higgins. The rejection is traversed. 

In the Office Action, the Examiner cites specific portions of Oksanen and Higgins, asserting that the cited portions of Oksanen and Higgins disclose the feature of "support, by a communication device over a session layer protocol at a session layer, communication of a data stream of a communication protocol of a communication protocol layer, wherein the communication protocol layer is below the session layer." In response, Applicant submits that the proposed combination of Oksanen and Higgins fails to disclose or suggest the feature of layer protocol at a session layer, communication of a data stream of a communication protocol of a communication protocol layer, wherein the communication protocol layer is below the session layer." 
 
Applicant submits that Oksanen merely discloses communication of data of a data stream at a first protocol layer over a second protocol layer where the first protocol is above the second protocol layer. More specifically, Oksanen discloses that at least a portion of a first stream of data in accordance with a first protocol is included in a second stream of data in accordance with a second protocol where the first protocol layer is above the second protocol layer (i.e., the data stream in accordance with the higher first layer is included within the data steam in accordance with the lower second layer). This is described at least in the Abstract of Oksanen, as well as in Paragraphs [0034] and [0042] of Oksanen. For example, the Abstract of Oksanen states that "...at least one first stream of data is determined in accordance with a first protocol... [a] second stream of data is then generated in accordance with a second protocol, wherein the second protocol is a lower layer protocol than the first protocol" and that "[t]he generating comprises including at least a portion of the determined at least one first stream of data in the second stream of data..." (emphasis added). Additionally, Paragraph [0023] of Oksanen cited in the Office Action merely includes a general reference to a communication session between a client device 10 and a server device 20 and Paragraph [0029] of Oksanen merely describes use of the data link layer for a link 17 between an intermediate device 12 and a processing device 16, neither of which discloses or suggests communication of a data stream of a communication protocol of a communication protocol layer over a session layer protocol at a session layer where the communication protocol layer is below the session layer. 

Applicant further submits that Higgins fails to bridge the substantial gap between Oksanen and Applicant's claim 21. Rather, as indicated by the Examiner, Higgins merely discloses a definition of the OSI model of communication layers and associated communication protocols. Higgins fails to disclose or suggest communication of a data stream of a communication protocol of a communication protocol layer over a session layer protocol at a session layer where the communication protocol layer is below the session layer. Thus, even assuming arguendo that the OSI model of Higgins could be incorporated into Oksanen in the manner proposed by the Examiner, the proposed combination of the cited portions of Oksanen and the cited portions of Higgins still would fail to disclose or suggest that communication of a data stream of a protocol layer below the session layer is supported over a session layer protocol at a session layer. 

As such, Applicant submits that the proposed combination of Oksanen and Higgins fails to disclose or suggest the feature of "support, by a communication device over a session layer protocol at a session layer, communication of a data stream of a communication protocol of a communication protocol layer, wherein the communication protocol layer is below the session layer." 

Thus, Applicant submits that independent claim 21 is allowable under 35 U.S.C. 103 over Oksanen and Higgins. Additionally, Applicant's independent claims 38 and 39 recite features similar to the features of Applicant's independent claim 21 and, thus, also is allowable under 35 U.S.C. 103 over Oksanen and Higgins. Furthermore, since all of the dependent claims that depend from the independent claims include all the limitations of the respective independent claim from which they ultimately depend, each such dependent claim also is allowable under 35 U.S.C. 103 over Oksanen and Higgins. 

Therefore, Applicant respectfully requests that the rejection be withdrawn. 

Examiner respectfully disagrees and states that the argument is not persuasive. Applicant argues that “Oksanen merely discloses communication of data of a data above the second protocol layer.”  However, nowhere in the first part of the limitation, which begins by reciting “support, by a communication device over a session layer protocol at a session layer” is there any recitation that the term “over” means “above” in the context of the “over a session layer protocol.”  The word “over” with respect to a protocol discussion may be interpreted as the dictionary definition of “expressing passage or trajectory across” or “used to express action and result,” pursuant to the definitions at www.bing.com/search?q=over+definition&qs=LS&pq=over+def&sc=8-8&cvid=95ED33DF582645188F35286C7C0B5905&FORM=QBLH&sp=1.  
In the OSI model, the session layer 5 is defined in the art as “managing communication sessions, i.e. continuous exchange of information in back-and-forth transmissions between two nodes.”  The only layers above the session layer are the Presentation layer 6 and the Application layer 7, while the other four layers relating to the logical and physical transmissions are below the session layer.
The limitation which recites “wherein the communication protocol layer is below the session layer” is then properly taught by Higgins, which teaches the OSI model, where the layers below the session layer are Physical (1), Data Link (2), Network (3), Transport (4). These layers combined may be interpreted as the “communication protocol.”  Therefore, the combination of the Oksanen and Higgins references teach all the aspects of the very broadly claimed limitations.
Regarding the rejections under 35 U.S.C. 102, Applicant argues as follows:
Claim 40 is rejected under 35 U.S.C. 102 as being unpatentable over Oksanen. The rejection is traversed. 



In response, Applicant submits that the cited portions of Oksanen fail to disclose or suggest the feature of "support, by a communication device over a session layer protocol at a session layer, multiplexing of a set of data streams." 

Rather, the cited portions of Oksanen merely disclose communication of data of a data stream at a first protocol layer over a second protocol layer where the first protocol is above the second protocol layer. 

More specifically, the cited portions of Oksanen discloses that at least a portion of a first stream of data in accordance with a first protocol is included in a second stream of  
data in accordance with a second protocol where the first protocol layer is above the second protocol layer (i.e., the data stream in accordance with the higher first layer is included within the data steam in accordance with the lower second layer). This is described at least in the Abstract of Oksanen, as well as in Paragraphs [0034] and [0042] of Oksanen. 

For example, the Abstract of Oksanen states that "...at least one first stream of data is determined in accordance with a first protocol... [a] second stream of data is then generated in accordance with a second protocol, wherein the second protocol is a lower layer protocol than the first protocol" and that "[t]he generating comprises including at least a portion of the determined at least one first stream of data in the second stream of data..." (emphasis added). 

Additionally, Paragraph [0020] of Oksanen merely includes a general statement that "...at least two streams of data in respective channels are multiplexed in accordance with a protocol in a data flow routed through a network entity..." and Paragraph [0023] of Oksanen merely includes a general reference to a communication session between a client device 10 and a server device 20, neither of which discloses or suggests supporting multiplexing of a set of data streams over a session layer protocol at a session layer. 

As such, Applicant submits that the cited portions of Oksanen fail to disclose or suggest the feature of "support, by a communication device over a session layer protocol at a session layer, multiplexing of a set of data streams." 

Thus, Applicant submits that independent claim 40 is allowable under 35 U.S.C. 102 over Oksanen. 

Therefore, Applicant respectfully requests that the rejection be withdrawn. 

Applicant presents the same argument as in the rejection under 35 U.S.C. 103, stating that “over the session layer protocol” is equivalent to “above the session layer.”  Examiner directs Applicant to the response provided above, that “over” does not mean “above” in the context of protocol discussions, and may instead be interpreted as the dictionary definitions of either “expressing passage or trajectory across” or “used to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454